Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 (No. 333-131791) of our reportdated February 26, 2010, except with respect to our opinion on the consolidated financial statements insofar as it relates to guarantor subsidiaries described in Note 17 which is as of July 20, 2010, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in Rosetta Resources Inc.'sCurrent Report on Form 8-K dated July 20, 2010. /s/ PricewaterhouseCoopers LLP Houston, Texas November 5, 2010
